



GREENLIGHT CAPITAL RE, LTD.
AMENDED AND RESTATED
2004 STOCK INCENTIVE PLAN
STOCK AWARD AGREEMENT


This Stock Award Agreement (the “Agreement”) is made, effective as of the 15th
day of March, 2018 (the “Grant Date”), between Greenlight Capital Re, Ltd., a
Cayman Islands exempted company (the “Company”) and Patrick O’Brien (the
“Grantee”).
RECITALS:
WHEREAS, the Company has adopted the Greenlight Capital Re, Ltd. Amended and
Restated 2004 Stock Incentive Plan (the “Plan”) pursuant to which awards of
Class A ordinary shares of the Company (the “Shares”) may be granted; and
WHEREAS, the Board of Directors has determined that it is in the best interests
of the Company and its shareholders to grant a conditional award of Shares
provided for herein (the “Stock Award”) to the Grantee in recognition of the
Grantee’s services to the Company, such grant to be subject to the terms set
forth herein.
NOW, THEREFORE, in consideration for the services rendered by the Grantee to the
Company and the mutual covenants hereinafter set forth, the parties hereto agree
as follows:
1.    Grant of Stock Award. Pursuant to Section 7 of the Plan, the Company
hereby issues to the Grantee on the Grant Date a Stock Award consisting of, in
the aggregate, a conditional award of 14,012 Shares in the capital of the
Company having the rights and subject to the restrictions set out in this
Agreement and the Plan. The Stock Award shall vest in accordance with Section 4
hereof.
2.    Incorporation by Reference. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have the
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his legal representative in respect of any
questions arising under the Plan or this Agreement.
3.    Rights and Restrictions. The Stock Award comprises a conditional right to
receive the number of Shares set out in Section 1 above for nil payment upon the
Vesting Date (defined below), in accordance with the terms of the Plan and this
Agreement. Except as otherwise provided in the Plan or this Agreement, the Stock
Award may not, any time prior to becoming vested, be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the Grantee
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall result in the entire Stock Award lapsing
forthwith.


1



--------------------------------------------------------------------------------





4.    Vesting. Except as otherwise provided herein, 100% of the Shares subject
to the Stock Award shall be issued or transferred to the Grantee on March 15,
2021 (the “Vesting Date”); provided, that, the Grantee is still in Continuous
Service with the Company on such Vesting Date.
(a)    Death, Disability. 100% of the Shares subject to this Stock Award shall
vest upon the termination of the Grantee’s Continuous Service due to death or
Disability prior to the Vesting Date.
(b)    Change in Control. 100% of the Shares subject to this Stock Award shall
vest upon the occurrence of a Change in Control prior to the Vesting Date;
provided, that, the Grantee is in Continuous Service immediately prior to such
Change in Control.
(c)    Termination of Continuous Service. Except as otherwise set forth in
Section 4(a) or 4(b) above, if the Grantee’s Continuous Service terminates for
any reason at any time prior to the Vesting Date, the entire Stock Award shall
lapse forthwith.
5.    Taxes and Tax Withholding The Company shall have the right to deduct from
any compensation paid to the Grantee pursuant to the Plan the amount of taxes
required by law to be withheld therefrom, or to require the Grantee to pay the
Company in cash such amount required to be withheld. The Grantee may satisfy any
foreign, federal, state or local tax withholding obligation relating to the
acquisition of Shares under this Stock Award by any of the following means (in
addition to the Company’s right to withhold or to direct the withholding from
any compensation paid to the Grantee by the Company or by an Affiliate) or by a
combination of such means: (i) tendering a cash payment; or (ii) authorizing the
Company to withhold vested Shares otherwise deliverable to the Grantee
hereunder; provided, however, that no Shares are withheld with a value exceeding
the minimum amount of tax required to be withheld by applicable law.
6.    Rights as Shareholders; No Dividends. The Grantee shall have no rights as
a stockholder with respect to Shares covered by this Stock Award (including
voting rights and the right to receive dividends) until the date the Grantee
becomes the holder of record of such shares on (or as soon as practicable after)
the Vesting Date.
7.    Certificates. Reasonably promptly following the Vesting Date, the Company
shall deliver to the Grantee (or his legal representative, beneficiary or heir,
if applicable) share certificates for the Shares deposited with it free from
legend except as otherwise provided by the Plan or as otherwise required by
applicable law.
8.    Compliance with Laws and Regulations. The issuance and transfer of the
Shares shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Company’s Shares may be listed at the time of
such issuance or transfer.
9.    Stop-Transfer Instructions. The Grantee agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.


2



--------------------------------------------------------------------------------





10.    Refusal to Transfer. The Company will not be required to (i) register any
transfer of Shares on its register of members if such Shares have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) treat as owner of such Shares, or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares have been so
transferred.
11.    No Right to Continuous Service. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its Affiliates to terminate the Grantee’s Continuous Service at any
time, subject to applicable law.
12.    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first class mail, return receipt requested, telecopier, courier
service or personal delivery:
If to the Company:
Greenlight Capital Re, Ltd.
65 Market Street, Suite 1207
Jasmine Court, Camana Bay
P.O. Box 31110
Grand Cayman, KY1-1205
Cayman Islands
Facsimile: (345) 745-4576


If to the Grantee, at the Grantee’s last known address on file with the Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
13.    Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all of the terms and provisions of the Plan.
14.    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company, its successors and assigns, and on the Grantee
and the beneficiaries, executors and administrators, heirs and successors of the
Grantee.
15.    Amendment of Stock Award. Subject to Section 16 of this Agreement, the
Board at any time and from time to time may amend the terms of this Stock Award;
provided, however, that the Grantee’s rights under this Stock Award shall not be
impaired by any such amendment unless (i) the Company requests the Grantee’s
consent and (ii) the Grantee consents in writing.
16.    Adjustment Upon Changes in Capitalization. Stock Awards may be adjusted
as provided in the Plan including, without limitation, Section 11 of the Plan.
The Grantee, by his


3



--------------------------------------------------------------------------------





execution and entry into this Agreement, irrevocably and unconditionally
consents and agrees to any such adjustments as may be made at any time
hereafter.
17.    Data Protection
In order to facilitate the administration of the Stock Award, it will be
necessary for the Company to collect, hold, and process certain personal
information about the Grantee. As a condition of the Stock Award, the Grantee
consents to the Company collecting, holding and processing personal data and
transferring such data to third parties (collectively, the “Data Recipients”)
insofar as is reasonably necessary to implement, administer and manage the
Participant’s Stock Award.
(a)
The Data Recipients will treat the Grantee’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of the Stock Award and will take reasonable
measures to keep the Grantee’s personal data private, confidential, accurate and
current.

(b)
Where the transfer is to a destination outside the European Economic Area, the
Company shall take reasonable steps to ensure that the Grantee’s personal data
continues to be adequately protected and securely held. Nonetheless, by signing
below, the Grantee acknowledges that personal information about the Grantee may
be transferred to a country that does not offer the same level of data
protection as the Republic of Ireland.

(c)
The Grantee may, at any time, view his/her personal data, require any necessary
corrections to it or withdraw the consents herein in writing by contacting the
Company.

18.    Governing Law. The validity, construction, interpretation and effect of
this Agreement shall exclusively be governed by, and determined in accordance
with, the laws of the Cayman Islands.
19.    Severability. Every provision of this Agreement is intended to be
severable and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.
20.    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation of
construction, and shall not constitute a part of this Agreement.
21.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


[SIGNATURE PAGE FOLLOWS]




4



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the 15th day
of March, 2018.
                
GREENLIGHT CAPITAL RE, LTD.


/s/ Tim Courtis
By: Tim Courtis
Title: Chief Financial Officer
                
/s/ Patrick O'Brien
Grantee




5

